 



Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of March 2, 2007,
by and among Iomai Corporation, a Delaware corporation with headquarters located
at 20 Firstfield Road, Suite 250, Gaithersburg, Maryland 20878 (the “Company”),
and the investors listed on the Schedule of Investors attached hereto as
Exhibit A (individually, an “Investor” and collectively, the “Investors”).
BACKGROUND
     A. The Company and each Investor are executing and delivering this
Agreement in reliance upon the exemption from registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “Securities Act”),
and Rule 506 of Regulation D (“Regulation D”) as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act.
     B. Each Investor, severally and not jointly, wishes to purchase, and the
Company wishes to sell, upon the terms and conditions stated in this Agreement,
the aggregate number of units (the “Units”) set forth opposite such Investor’s
name on Exhibit A hereto, each such Unit consisting of (i) one share (a “Common
Share,” collectively, the “Common Shares”) of the Common Stock, par value $.01
per share, of the Company (the “Common Stock”), (ii) one warrant (a “Five-Year
Warrant,” collectively, the “Five-Year Warrants”) to purchase 0.35 shares of
Common Stock, in substantially the form attached hereto as Exhibit G-1, and
(iii) one warrant (a “Four-Month Warrant,” collectively, the “Four-Month
Warrants”), to purchase 0.35 shares of Common Stock, in substantially the form
attached hereto as Exhibit G-2, for a purchase price of $5.0675 per Unit (the
“Purchase Price”). The Five-Year Warrants and Four-Month Warrants are
collectively referred to herein as the “Warrants,” and shares of Common Stock
issuable upon exercise of or otherwise pursuant to the Warrants are referred to
herein as the “Warrant Shares.”
     C. The Units, the Common Shares, the Warrants and the Warrant Shares issued
pursuant to this Agreement are collectively referred to herein as the
“Securities.”
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investors agree
as follows:
ARTICLE I
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings indicated:
     “Affiliate” means any Person that, directly or indirectly through one or
more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144 under the
Securities Act.

 



--------------------------------------------------------------------------------



 



     “Agent” has the meaning set forth in Section 3.1(l).
     “Agreement” has the meaning set forth in the Preamble.
     “Best Efforts” means the efforts that a prudent person desirous of
achieving a result would use in similar circumstances to ensure that such result
is achieved as expeditiously as practical; provided, however, that an obligation
to use Best Efforts under this Agreement does not require the Company to dispose
of or make any change to its business, expend any material funds or incur any
other material burden.
     “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.
     “Closing” means the closing of the purchase and sale of the Securities
pursuant to Section 2.1.
     “Closing Date” means the date and time of the Closing and shall be on such
date and time as is mutually agreed to by the Company and each Investor.
     “Closing Price” means, for any date, the closing price per share of the
Common Stock for such date (or the nearest preceding date) on the primary
Eligible Market or exchange or quotation system on which the Common Stock is
then listed or quoted.
     “Company” has the meaning set forth in the Preamble.
     “Company Counsel” means Ropes & Gray, LLP, counsel to the Company.
     “Common Shares” means an aggregate of 6,291,828 shares of Common Stock,
which are being issued and sold by the Company to the Investors at the Closing.
     “Common Stock” means the common stock of the Company, par value $0.01 per
share.
     “Contingent Obligation” has the meaning set forth in Section 3.1(aa).
     “Disclosure Materials” has the meaning set forth in Section 3.1(g).
     “Effective Date” means the date that the Registration Statement is first
declared effective by the SEC.
     “Effectiveness Period” has the meaning set forth in Section 6.1(b).
     “8-K Filing” has the meaning set forth in Section 4.5.
     “Eligible Market” means any of the New York Stock Exchange, the American
Stock Exchange, The Nasdaq Global Market, The Nasdaq Global Select Market or The
Nasdaq Capital Market.
     “Environmental Laws” has the meaning set forth in Section 3.1(dd).

 



--------------------------------------------------------------------------------



 



     “Event” has the meaning set forth in Section 6.1(d).
     “Event Payments” has the meaning set forth in Section 6.1(d).
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Excluded Events” has the meaning set forth in Section 6.1(d)(ii).
     “Excluded Investors” means Cowen and Company, LLC and its Affiliates.
     “Filing Date” means thirty (30) days after the Closing Date.
     “Five-Year Warrants” has the meaning set forth in the Preamble.
     “Four-Month Warrants” has the meaning set forth in the Preamble.
     “GAAP” has the meaning set forth in Section 3.1(g).
     “Hazardous Materials” has the meaning set forth in Section 3.1(dd).
     “Indebtedness” has the meaning set forth in Section 3.1(aa).
     “Indemnified Party” has the meaning set forth in Section 6.4(c).
     “Indemnifying Party” has the meaning set forth in Section 6.4(c).
     “Insolvent” has the meaning set forth in Section 3.1(h).
     “Intellectual Property Rights” has the meaning set forth in Section 3.1(t).
     “Investor” has the meaning set forth in the Preamble.
     “Lien” means any lien, charge, claim, security interest, encumbrance, right
of first refusal or other restriction.
     “Losses” means any and all losses, claims, damages, liabilities, settlement
costs and expenses, including, without limitation and reasonable attorneys’
fees.
     “Material Adverse Effect” means (i) a material adverse effect on the
results of operations, prospects, assets, business or financial condition of the
Company and the Subsidiaries, taken as a whole on a consolidated basis, or
(ii) materially and adversely impair the Company’s ability to perform its
obligations under any of the Transaction Documents, provided, that none of the
following alone shall be deemed, in and of itself, to constitute a Material
Adverse Effect: (i) a change in the market price or trading volume of the Common
Stock or (ii) changes in general economic conditions or changes affecting the
industry in which the Company operates generally (as opposed to Company-specific
changes) so long as such changes do not have a materially disproportionate
effect on the Company and its Subsidiaries taken as a whole.

 



--------------------------------------------------------------------------------



 



     “Material Permits” has the meaning set forth in Section 3.1(v).
     “Person” means any individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, or joint stock company.
     “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, or a partial proceeding, such as a deposition),
whether commenced or threatened in writing.
     “Prospectus” means the prospectus included in the Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by the
Registration Statement, and all other amendments and supplements to the
Prospectus including post-effective amendments, and all material incorporated by
reference or deemed to be incorporated by reference in such Prospectus.
     “Purchase Price” has the meaning set forth in the Preamble.
     “Registrable Securities” means the Common Shares and the Warrant Shares
issued or issuable pursuant to the Transaction Documents, together with any
securities issued or issuable upon any stock split, dividend or other
distribution, recapitalization or similar event with respect to the foregoing.
     “Registration Statement” means each registration statement required to be
filed under Article VI, including (in each case) the Prospectus, amendments and
supplements to such registration statement or Prospectus, including pre- and
post-effective amendments, all exhibits thereto, and all material incorporated
by reference or deemed to be incorporated by reference in such registration
statement.
     “Regulation D” has the meaning set forth in the Preamble.
     “Related Person” has the meaning set forth in Section 4.6.
     “Required Effectiveness Date” means the date which is the earliest of
(i) if the Registration Statement does not become subject to review by the SEC,
(a) ninety (90) days after the Closing Date or (b) five (5) Trading Days after
the Company receives notification from the SEC that the Registration Statement
will not become subject to review and the Company fails to request to accelerate
the effectiveness of the Registration Statement, or (ii) if the Registration
Statement becomes subject to review by the SEC, one hundred and twenty
(120) days after the Closing Date.
     “Rule 144,” “Rule 144(k),” “Rule 415,” and “Rule 424” means Rule 144,
Rule 144(k), Rule 415 and Rule 424, respectively, promulgated by the SEC
pursuant to the Securities Act, as such Rules may be amended from time to time,
or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule.

 



--------------------------------------------------------------------------------



 



     “SEC” has the meaning set forth in the Preamble.
     “SEC Reports” has the meaning set forth in Section 3.1(g).
     “Securities” has the meaning set forth in the Preamble.
     “Securities Act” has the meaning set forth in the Preamble.
     “Shares” means shares of the Company’s Common Stock.
     “Short Sales” has the meaning set forth in Section 3.2(h).
     “Subsidiary” means any direct or indirect subsidiary of the Company.
     “Trading Day” means (a) any day on which the Common Stock is listed or
quoted and traded on its primary Trading Market, (b) if the Common Stock is not
then listed or quoted and traded on any Eligible Market, then a day on which
trading occurs on the The Nasdaq Global Market (or any successor thereto), or
(c) if trading ceases to occur on the The Nasdaq Global Market (or any successor
thereto), any Business Day.
     “Trading Market” means The Nasdaq Global Market or any other Eligible
Market, or any national securities exchange, market or trading or quotation
facility on which the Common Stock is then listed or quoted.
     “Transaction Documents” means this Agreement, the schedules and exhibits
attached hereto, the Warrants and the Transfer Agent Instructions.
     “Transfer Agent” means American Stock Transfer & Trust Company, or any
successor transfer agent for the Company.
     “Transfer Agent Instructions” means, with respect to the Company, the
Irrevocable Transfer Agent Instructions, in the form of Exhibit E, executed by
the Company and delivered to and acknowledged in writing by the Transfer Agent.
     “Warrants” has the meaning set forth in the Preamble.
     “Warrant Shares” has the meaning set forth in the Preamble.
ARTICLE II
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to each Investor, and
each Investor shall, severally and not jointly, purchase from the Company, such
number of Units for the price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price”. The date and time of the
Closing shall be 11:00 a.m., New York City Time, on the Closing Date. The
Closing shall take place at the offices of the Company’s Counsel.

 



--------------------------------------------------------------------------------



 



     2.2 Closing Deliveries.
     (a) At the Closing, the Company shall deliver or cause to be delivered to
each Investor the following:
          (i) one or more stock certificates (or copies thereof provided by the
Transfer Agent or a copy of an irrevocable instruction letter from the Company
to the Transfer Agent to issue such stock certificates), free and clear of all
restrictive and other legends (except as expressly provided in Section 4.1(b)
hereof), evidencing such number of Common Shares set forth opposite such
Investor’s name on Exhibit A hereto under the heading “Common Shares,”
registered in the name of such Investor;
          (ii) a Five-Year Warrant, issued in the name of such Investor,
pursuant to which such Investor shall have the right to acquire such number of
Warrant Shares set forth opposite such Investor’s name on Exhibit A hereto under
the heading “Five-Year Warrant Shares”;
          (iii) a Four-Month Warrant, issued in the name of such Investor,
pursuant to which such Investor shall have the right to acquire such number of
Warrant Shares set forth opposite such Investor’s name on Exhibit A hereto under
the heading “Four-Month Warrant Shares”;
          (iv) a legal opinion of Company Counsel, in the form of Exhibit C,
executed by such counsel and delivered to the Investors;
          (v) duly executed Transfer Agent Instructions acknowledged by the
Transfer Agent; and
          (vi) evidence of filing with each applicable Trading Market of an
additional shares listing application covering all of the Registrable
Securities.
     (b) At the Closing, each Investor shall deliver or cause to be delivered to
the Company the purchase price set forth opposite such Investor’s name on
Exhibit A hereto under the heading “Purchase Price” in United States dollars and
in immediately available funds, by wire transfer to an account designated in
writing to such Investor by the Company for such purpose.
ARTICLE III
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby
represents and warrants to the Investors on and as of the date hereof as follows
(which representations and warranties shall be deemed to apply, where
appropriate, to each Subsidiary of the Company), except as disclosed in the SEC
Reports:
     (a) Subsidiaries. The Company has no Subsidiaries other than those listed
in Schedule 3.1(a) hereto. Except as disclosed in Schedule 3.1(a) hereto, the
Company owns, directly or indirectly, all of the capital stock or comparable
equity interests of each Subsidiary free and clear of any Lien and all the
issued and outstanding shares of capital stock or

 



--------------------------------------------------------------------------------



 



comparable equity interest of each Subsidiary are validly issued and are fully
paid, non-assessable and free of preemptive and similar rights.
     (b) Organization and Qualification. Each of the Company and the
Subsidiaries is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization (as
applicable), with the requisite legal authority to own and use its properties
and assets and to carry on its business as currently conducted. Neither the
Company nor any Subsidiary is in violation of any of the provisions of its
respective certificate or articles of incorporation, bylaws or other
organizational or charter documents. Each of the Company and the Subsidiaries is
duly qualified to do business and is in good standing as a foreign corporation
or other entity in each jurisdiction in which the nature of the business
conducted or property owned by it makes such qualification necessary, except
where the failure to be so qualified or in good standing, as the case may be,
would not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect.
     (c) Authorization; Enforcement. The Company has the requisite corporate
authority to enter into and to consummate the transactions contemplated by each
of the Transaction Documents to which it is a party and otherwise to carry out
its obligations hereunder and thereunder. The execution and delivery of each of
the Transaction Documents to which it is a party by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action on the part of the Company and
no further consent or action is required by the Company, its Board of Directors
or its stockholders. Each of the Transaction Documents to which it is a party
has been (or upon delivery will be) duly executed by the Company and is, or when
delivered in accordance with the terms hereof, will constitute, the valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as may be limited by (i) applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditors rights generally, and (ii) the effect of
rules of law governing the availability of specific performance and other
equitable remedies.
     (d) No Conflicts. The execution, delivery and performance of the
Transaction Documents to which it is a party by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby do not, and
will not, (i) conflict with or violate any provision of the Company’s or any
Subsidiary’s certificate or articles of incorporation, bylaws or other
organizational or charter documents, (ii) conflict with, or constitute a default
(or an event that with notice or lapse of time or both would become a default)
under, or give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument (evidencing a Company or Subsidiary
debt or otherwise) or other understanding to which the Company or any Subsidiary
is a party or by which any property or asset of the Company or any Subsidiary is
bound, or affected, except to the extent that such conflict, default,
termination, amendment, acceleration or cancellation right would not reasonably
be expected to have a Material Adverse Effect, or (iii) result in a violation of
any law, rule, regulation, order, judgment, injunction, decree or other
restriction of any court or governmental authority to which the Company or a
Subsidiary is subject (including, assuming

 



--------------------------------------------------------------------------------



 



the accuracy of the representations and warranties of the Investors set forth in
Section 3.2 hereof, federal and state securities laws and regulations and the
rules and regulations of any self-regulatory organization to which the Company
or its securities are subject, including all applicable Trading Markets), or by
which any property or asset of the Company or a Subsidiary is bound or affected,
except to the extent that such violation would not reasonably be expected to
have a Material Adverse Effect.
     (e) The Securities. The Securities are duly authorized and, when issued and
paid for in accordance with the Transaction Documents, will be duly and validly
issued, fully paid and nonassessable, free and clear of all Liens and will not
be subject to preemptive or similar rights of stockholders (other than those
imposed by the Investors). The Company has reserved from its duly authorized
capital stock the maximum number of shares of Common Stock issuable upon
exercise of the Warrants. Assuming the accuracy of Section 3.2 of this
Agreement, the offer, issuance and sale of the Shares, the Warrants and the
Warrant Shares to the Investors pursuant to the Agreement, and in the case of
the Warrant Shares, pursuant to the Warrants, are exempt from the registration
requirements of the Securities Act.
     (f) Capitalization. The aggregate number of shares and type of all
authorized, issued and outstanding classes of capital stock, options and other
securities of the Company (whether or not presently convertible into or
exercisable or exchangeable for shares of capital stock of the Company) is set
forth in Schedule 3.1(f) hereto. All outstanding shares of capital stock are
duly authorized, validly issued, fully paid and nonassessable and have been
issued in compliance in all material respects with all applicable securities
laws. Except as disclosed in Schedule 3.1(f) hereto, the Company did not have
outstanding at February 26, 2007 any other options, warrants, scrip rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities, rights or obligations convertible into or exercisable or
exchangeable for, or entered into any agreement giving any Person any right to
subscribe for or acquire, any shares of Common Stock, or securities or rights
convertible or exchangeable into shares of Common Stock. Except as set forth on
Schedule 3.1(f) hereto, and except for customary adjustments as a result of
stock dividends, stock splits, combinations of shares, reorganizations,
recapitalizations, reclassifications or other similar events, there are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company (or in any agreement providing rights to security holders) and the
issuance and sale of the Securities will not obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investors) and will not result in a right of any holder of securities to adjust
the exercise, conversion, exchange or reset price under such securities. To the
knowledge of the Company, except as disclosed in the SEC Reports and any
Schedules filed with the SEC pursuant to Rule 13d-1 of the Exchange Act by
reporting persons or in Schedule 3.1(f) hereto, no Person or group of related
Persons beneficially owns (as determined pursuant to Rule 13d-3 under the
Exchange Act), or has the right to acquire, by agreement with or by obligation
binding upon the Company, beneficial ownership of in excess of five percent (5%)
of the outstanding Common Stock.
     (g) SEC Reports; Financial Statements. Except as set forth on Schedule
3.1(g), the Company has filed all reports required to be filed by it under
Exchange Act Sections 13(a) or 15(d), for the 12 months preceding the date
hereof on a timely basis or has received a valid

 



--------------------------------------------------------------------------------



 



extension of such time of filing and has filed any such SEC Reports prior to the
expiration of any such extension and has filed all reports required to be filed
by it under Exchange Act Sections 13(a) or 15(d), since February 1, 2006. Such
reports required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, together with any materials filed or
furnished by the Company under the Exchange Act, whether or not any such reports
were required being collectively referred to herein as the “SEC Reports” and,
together with this Agreement and the Schedules to this Agreement, the
“Disclosure Materials”. As of their respective dates, the SEC Reports filed by
the Company complied in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder,
and none of the SEC Reports, when filed by the Company, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. The
financial statements of the Company included in the SEC Reports comply as to
form in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing. Such financial statements have been prepared in accordance with
United States generally accepted accounting principles applied on a consistent
basis during the periods involved (“GAAP”), except as may be otherwise specified
in such financial statements, the notes thereto and except that unaudited
financial statements may not contain all footnotes required by GAAP or may be
condensed or summary statements, and fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of and for the dates thereof and the results of operations and cash flows for
the periods then ended, subject, in the case of unaudited statements, to normal,
year-end audit adjustments. All material agreements to which the Company or any
Subsidiary is a party or to which the property or assets of the Company or any
Subsidiary are subject are included as part of or identified in the SEC Reports,
to the extent such agreements are required to be included or identified pursuant
to the rules and regulations of the SEC.
     (h) Since the date of the latest audited financial statements included
within the SEC Reports, except as disclosed in the SEC Reports or in
Schedule 3.1(h) hereto, (i) there has been no event, occurrence or development
that, individually or in the aggregate, has had or that would reasonably be
expected to result in a Material Adverse Effect, (ii) the Company has not
incurred any liabilities other than (A) trade payables, accrued expenses and
other liabilities incurred in the ordinary course of business consistent with
past practice (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or required to be disclosed in filings
made with the SEC and (C) other liabilities that would not, individually or in
the aggregate, have a Material Adverse Effect, (iii) the Company has not altered
its method of accounting or the changed its auditors, except as disclosed in its
SEC Reports, (iv) the Company has not declared or made any dividend or
distribution of cash or other property to its stockholders, in their capacities
as such, or purchased, redeemed or made any agreements to purchase or redeem any
shares of its capital stock (except for repurchases by the Company of shares of
capital stock held by employees, officers, directors, or consultants pursuant to
an option of the Company to repurchase such shares upon the termination of
employment or services), and (v) the Company has not issued any equity
securities to any officer, director or Affiliate, except pursuant to existing
Company stock-based plans. The Company has not taken any steps to seek
protection pursuant to any bankruptcy law nor does

 



--------------------------------------------------------------------------------



 



the Company believe that its creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company is not as of the date hereof, and after giving
effect to the transactions contemplated hereby to occur at the applicable
Closing, will not be Insolvent (as defined below). For purposes of this
Section 3.1(h), “Insolvent” means (i) the present fair saleable value of the
Company’s assets is less than the amount required to pay the Company’s total
Indebtedness (as defined in Section 3.1(aa)), (ii) the Company is unable to pay
its debts and liabilities, subordinated, contingent or otherwise, as such debts
and liabilities become absolute and matured or (iii) the Company has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.
     (i) Absence of Litigation. Except as disclosed in the SEC Reports, there is
no Proceeding, or, to the Company’s knowledge, inquiry or investigation, before
or by any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries that would, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
     (j) Compliance. Except as described in Schedule 3.1(j), neither the Company
nor any Subsidiary, except in each case as would not, individually or in the
aggregate, reasonably be expected to have or result in a Material Adverse
Effect, (i) is in default under or in violation of (and no event has occurred
that has not been waived that, with notice or lapse of time or both, would
result in a default by the Company or any Subsidiary under), nor has the Company
or any Subsidiary received written notice of a claim that it is in default under
or that it is in violation of, any indenture, loan or credit agreement or any
other agreement or instrument to which it is a party or by which it or any of
its properties is bound (whether or not such default or violation has been
waived), (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority.
     (k) Title to Assets. The Company and the Subsidiaries have title to all
real property owned by them that is material to the business of the Company and
the Subsidiaries and title in all personal property owned by them that is
material to the business of the Company and the Subsidiaries, in each case free
and clear of all Liens, except for Liens that do not, individually or in the
aggregate, have or result in a Material Adverse Effect. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in material compliance.
     (l) No General Solicitation; Placement Agent’s Fees. Neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf, has
engaged in any form of general solicitation or general advertising (within the
meaning of Regulation D) in connection with the offer or sale of the Securities.
The Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commission (other than for persons engaged
by any Investor or its investment advisor) relating to or arising out of the

 



--------------------------------------------------------------------------------



 



issuance of the Securities pursuant to this Agreement. The Company shall pay,
and hold each Investor harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any such claim for fees arising out of the
issuance of the Securities pursuant to this Agreement. The Company acknowledges
that it has engaged Cowen and Company, LLC as its exclusive placement agent (the
“Agent”) in connection with the sale of the Securities.
     (m) Private Placement. Neither the Company nor any of its Affiliates nor,
any Person acting on the Company’s behalf has, directly or indirectly, at any
time within the past six months, made any offer or sale of any security or
solicitation of any offer to buy any security under circumstances that would
(i) eliminate the availability of the exemption from registration under
Regulation D in connection with the offer and sale by the Company of the
Securities as contemplated hereby or (ii) cause the offering of the Securities
pursuant to the Transaction Documents to be integrated with prior offerings by
the Company for purposes of any applicable law, regulation or stockholder
approval provisions, including, without limitation, under the rules and
regulations of any Trading Market. The Company is not required to be registered
as, and is not an Affiliate of, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended. The Company is not required to
be registered as, a United States real property holding corporation within the
meaning of the Foreign Investment in Real Property Tax Act of 1980.
     (n) Form S-3 Eligibility. The Company is eligible to register the Common
Shares and the Warrant Shares for resale by the Investors using Form S-3
promulgated under the Securities Act.
     (o) Listing and Maintenance Requirements. The Company has not, in the
twelve (12) months preceding the date hereof, received notice (written or oral)
from any Trading Market on which the Common Stock is or has been listed or
quoted to the effect that the Company is not in compliance with the listing or
maintenance requirements of such Trading Market. The Company is in compliance
with all such listing and maintenance requirements.
     (p) Registration Rights. Except as described in Schedule 3.1(p), the
Company has not granted or agreed to grant to any Person any rights (including
“piggy-back” registration rights) to have any securities of the Company
registered with the SEC or any other governmental authority that have not been
satisfied or waived.
     (q) Application of Takeover Protections. Except as described in Schedule
3.1(q), there is no control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s charter documents or the laws of its
state of incorporation that is or could become applicable to any of the
Investors as a result of the Investors and the Company fulfilling their
obligations or exercising their rights under the Transaction Documents,
including, without limitation, as a result of the Company’s issuance of the
Securities and the Investors’ ownership of the Securities.

 



--------------------------------------------------------------------------------



 



     (r) Disclosure. The Company confirms that neither it nor any officers,
directors or Affiliates, has provided any of the Investors (other than Excluded
Investors) or their agents or counsel with any information that constitutes
material, nonpublic information (other than the existence and terms of the
issuance of Securities, as contemplated by this Agreement). The Company
understands and confirms that each of the Investors will rely on the foregoing
representations in effecting transactions in securities of the Company (other
than Excluded Investors). All disclosure provided by the Company to the
Investors regarding the Company, its business and the transactions contemplated
hereby, including the Schedules to this Agreement, furnished by or on the behalf
of the Company are true and correct in all material respects and do not contain
any untrue statement of a material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading. To the Company’s
knowledge, except for the transactions contemplated by this Agreement, no event
or circumstance has occurred or information exists with respect to the Company
or any of its Subsidiaries or its or their business, properties, operations or
financial condition, which, under applicable law, rule or regulation, required
public disclosure or announcement by the Company prior to the date hereof but
which has not been so publicly announced or disclosed. The Company acknowledges
and agrees that no Investor (other than Excluded Investors) makes or has made
any representations or warranties with respect to the transactions contemplated
hereby other than those set forth in the Transaction Documents.
     (s) Acknowledgment Regarding Investors’ Purchase of Securities. Based upon
the assumption that the transactions contemplated by this Agreement are
consummated in all material respects in conformity with the Transaction
Documents, the Company acknowledges and agrees that each of the Investors (other
than Excluded Investors) is acting solely in the capacity of an arm’s length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby. The Company further acknowledges that no
Investor (other than Excluded Investors) is acting as a financial advisor or
fiduciary of the Company (or in any similar capacity) with respect to this
Agreement and the transactions contemplated hereby and any advice given by any
Investor (other than Excluded Investors) or any of their respective
representatives or agents in connection with the Transaction Documents and the
transactions contemplated hereby and thereby is merely incidental to the
Investors’ purchase of the Securities. The Company further represents to each
Investor that the Company’s decision to enter into this Agreement has been based
solely on the independent evaluation of the transactions contemplated hereby by
the Company and its representatives.
     (t) Patents and Trademarks. To the Company’s knowledge, the Company and its
Subsidiaries own, or possess adequate rights or licenses to use, all trademarks,
trade names, service marks, service mark registrations, service names, patents,
patent rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and other intellectual property rights
(“Intellectual Property Rights”) necessary to conduct their respective
businesses now conducted. Except as disclosed in the SEC Reports, none of the
Company’s Intellectual Property Rights have expired or terminated, or are
expected to expire or terminate, within three years from the date of this
Agreement. The Company does not have any knowledge of any infringement by the
Company or its Subsidiaries of Intellectual Property Rights of others. Except as
disclosed in the SEC Reports, there is no claim, action or

 



--------------------------------------------------------------------------------



 



proceeding being made or brought, or to the knowledge of the Company, being
threatened, against the Company or its Subsidiaries regarding its Intellectual
Property Rights.
     (u) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as, in the judgement of the Company’s management, are prudent and
customary in the businesses and location in which the Company and the
Subsidiaries are engaged.
     (v) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports (“Material Permits”),
except where the failure to possess such permits is not, individually or in the
aggregate, reasonably be expected to result in a Material Adverse Effect, and
neither the Company nor any Subsidiary has received any written notice of
proceedings relating to the revocation or modification of any Material Permit.
     (w) Transactions With Affiliates and Employees. Except as set forth or
incorporated by reference in the SEC Reports, none of the officers, directors or
employees of the Company is presently a party to any transaction that would be
required to be reported pursuant to Item 404 of Regulation S-K promulgated under
the Securities Act.
     (x) Internal Accounting Controls. The Company and the Subsidiaries maintain
a system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability,
(iii) access to assets is permitted only in accordance with management’s general
or specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.
     (y) Sarbanes-Oxley Act. The Company is in compliance in all material
respects with applicable requirements of the Sarbanes-Oxley Act of 2002 and
applicable rules and regulations promulgated by the SEC thereunder, except where
such noncompliance would not have, individually or in the aggregate, a Material
Adverse Effect.
     (z) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries nor, to the knowledge of the Company, any director, officer, agent,
employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
(i) used any corporate funds for any unlawful contribution, gift, entertainment
or other unlawful expenses relating to political activity, (ii) made any direct
or indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds, (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

 



--------------------------------------------------------------------------------



 



     (aa) Indebtedness. Except as disclosed in Schedule 3.1(aa), neither the
Company nor any of its Subsidiaries (i) has any outstanding Indebtedness (as
defined below), (ii) is in violation of any term of or in default under any
contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (iii) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, is reasonably expected to have a Material
Adverse Effect. Schedule 3.1(aa) provides a detailed description of the material
terms of any such outstanding Indebtedness not disclosed in or as an exhibit to
an SEC Report. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (A) all indebtedness for borrowed money, (B) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (C) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (D) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (E) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (F) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (G) all indebtedness referred to in clauses (A)
through (F) above secured by (or for which the holder of such Indebtedness has
an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, charge, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (H) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (A) through (G) above, provided that for the indebtedness
referred to in clauses (A) through (H), the indebtedness is in each case in
excess of $5 million; (y) “Contingent Obligation” means, as to any Person, any
direct or indirect liability, contingent or otherwise, of that Person with
respect to any indebtedness, lease, dividend or other obligation of another
Person if the primary purpose or intent of the Person incurring such liability,
or the primary effect thereof, is to provide assurance to the obligee of such
liability that such liability will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such liability
will be protected (in whole or in part) against loss with respect thereto; and
(z) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization and a
government or any department or agency thereof.
     (bb) Employee Relations. Neither the Company nor any of its Subsidiaries is
a party to any collective bargaining agreement or employs any member of a union.
The Company believes that its relations with its employees are as disclosed in
the SEC Reports. The Company is not aware that any executive officer intends to
terminate their employment

 



--------------------------------------------------------------------------------



 



with the Company, nor does the Company have a present intention to terminate the
employment of any executive officer.
     (cc) Labor Matters. The Company and its Subsidiaries are in compliance in
all material respects with all federal, state, local and foreign laws and
regulations respecting labor, employment and employment practices and benefits,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
     (dd) Environmental Laws. The Company and its Subsidiaries (i) are in
compliance in all material respects with any and all Environmental Laws (as
hereinafter defined), (ii) have received all permits, licenses or other
approvals required of them under applicable Environmental Laws to conduct their
respective businesses and (iii) are in compliance in all material respects with
all terms and conditions of any such permit, license or approval where, in each
of the foregoing clauses (i), (ii) and (iii), the failure to so comply would be
reasonably expected to have, individually or in the aggregate, a Material
Adverse Effect. The term “Environmental Laws” means all federal, state, local or
foreign laws relating to pollution or protection of human health or the
environment (including, without limitation, ambient air, surface water,
groundwater, land surface or subsurface strata), including, without limitation,
laws relating to emissions, discharges, releases or threatened releases of
chemicals, pollutants, contaminants, or toxic or hazardous substances or wastes
(collectively, “Hazardous Materials”) into the environment, or otherwise
relating to the manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials, as well as all
authorizations, codes, decrees, demands or demand letters, injunctions,
judgments, licenses, notices or notice letters, orders, permits, plans or
regulations issued, entered, promulgated or approved thereunder.
     (ee) Subsidiary Rights. Except as set forth in Schedule 3.1(ee), the
Company or one of its Subsidiaries has the unrestricted right to vote, and
(subject to limitations imposed by applicable law) to receive dividends and
distributions on, all capital securities of its Subsidiaries as owned by the
Company or such Subsidiary.
     (ff) Tax Status. The Company and each of its Subsidiaries (i) has made or
filed all foreign, federal and state income and all other tax returns, reports
and declarations required by any jurisdiction to which it is subject, to the
extent the final deadlines for which were on or before the date hereof, (ii) has
paid all taxes and other governmental assessments and charges that are material
in amount, shown or determined to be due on such returns, reports and
declarations, except those being contested in good faith and (iii) has set aside
on its books provision reasonably adequate for the payment of all taxes for
periods subsequent to the periods to which such returns, reports or declarations
apply.
     (gg) Investment Company. The Company is not now, and after the sale of the
Securities under the Transaction Documents and the application of net proceeds
from the sale of the Securities described in Section 4.6 herein will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

 



--------------------------------------------------------------------------------



 



     3.2 Representations, Warranties and Covenants of the Investors. Each
Investor hereby, as to itself only and for no other Investor, represents,
warrants and covenants to the Company as follows:
     (a) Organization; Authority. Such Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite corporate, partnership or other power and
authority to enter into and to consummate the transactions contemplated by the
Transaction Documents and otherwise to carry out its obligations hereunder and
thereunder. The purchase by such Investor of the Securities hereunder has been
duly authorized by all necessary corporate, partnership or other action on the
part of such Investor. This Agreement has been duly executed and delivered by
such Investor and constitutes the valid and binding obligation of such Investor,
enforceable against it in accordance with its terms, except as may be limited by
(i) applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors rights
generally, and (ii) the effect of rules of law governing the availability of
specific performance and other equitable remedies.
     (b) No Public Sale or Distribution. Such Investor is (i) acquiring the
Common Shares and the Warrants and (ii) upon exercise of the Warrants will
acquire the Warrant Shares issuable upon exercise thereof, in the ordinary
course of business for its own account and not with a view towards, or for
resale in connection with, the public sale or distribution thereof, except
pursuant to sales registered under the Securities Act or under an exemption from
such registration and in compliance with applicable federal and state securities
laws, and such Investor does not have a present arrangement to effect any
distribution of the Securities to or through any person or entity; provided,
however, that by making the representations herein, such Investor does not agree
to hold any of the Securities for any minimum or other specific term and
reserves the right to dispose of the Securities at any time in accordance with
or pursuant to a registration statement or an exemption under the Securities
Act. Each Investor has completed or caused to be completed the Registration
Statement Questionnaire attached hereto as Exhibit B-2 for use in preparation of
the Registration Statement, and the responses provided therein shall be true and
correct in all material respects as of the Closing Date and, unless such
Registration Statement Questionnaire has been otherwise amended and/or
supplemented, will be true and correct as of the effective date of the
Registration Statement
     (c) Investor Status. At the time such Investor was offered the Securities,
it was, and at the date hereof it is, an “accredited investor” as defined in
Rule 501(a) under the Securities Act or a “qualified institutional buyer” as
defined in Rule 144A(a) under the Securities Act. Such Investor is not a
registered broker dealer registered under Section 15(a) of the Exchange Act, or
a member of the NASD, Inc. or an entity engaged in the business of being a
broker dealer. Except as otherwise disclosed in writing to the Company on
Exhibit B-2 (attached hereto) on or prior to the date of this Agreement, such
Investor is not affiliated with any broker dealer registered under Section 15(a)
of the Exchange Act, or a member of the NASD, Inc. or an entity engaged in the
business of being a broker dealer.
     (d) Experience of Such Investor. Such Investor, either alone or together
with its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in

 



--------------------------------------------------------------------------------



 



the Securities, and has so evaluated the merits and risks of such investment.
Such Investor understands that it must bear the economic risk of this investment
in the Securities indefinitely, and is able to bear such risk and is able to
afford a complete loss of such investment.
     (e) Access to Information. Such Investor acknowledges that it has reviewed
the Disclosure Materials and has been afforded: (i) the opportunity to ask such
questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information (other than material non-public
information) about the Company and the Subsidiaries and their respective
financial condition, results of operations, business, properties, management and
prospects sufficient to enable it to evaluate its investment; and (iii) the
opportunity to obtain such additional information that the Company possesses or
can acquire without unreasonable effort or expense that is necessary to make an
informed investment decision with respect to the investment. Neither such
inquiries nor any other investigation conducted by or on behalf of such Investor
or its representatives or counsel shall modify, amend or affect such Investor’s
right to rely on the truth, accuracy and completeness of the Disclosure
Materials and the Company’s representations and warranties contained in the
Transaction Documents. Such Investor acknowledges receipt of copies of the SEC
Reports.
     (f) No Governmental Review. Such Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.
     (g) No Conflicts. The execution, delivery and performance by such Investor
of this Agreement and the consummation by such Investor of the transactions
contemplated hereby will not (i) result in a violation of the organizational
documents of such Investor, (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which such Investor
is a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws) applicable to
such Investor, except in the case of clauses (ii) and (iii) above, for such that
are not material and do not otherwise affect the ability of such Investor to
consummate the transactions contemplated hereby.
     (h) Prohibited Transactions. No Investor, directly or indirectly, and no
Person acting on behalf of or pursuant to any understanding with any Investor,
has engaged in any purchases or sales of any securities, including any
derivatives, of the Company (including, without limitation, any Short Sales
involving any of the Company’s securities) (a “Transaction”) since the time that
such Investor was first contacted by the Company, the Agent or any other Person
regarding the sale of Securities as contemplated under the Transaction
Documents. Such Investor covenants that neither it nor any Person acting on its
behalf or pursuant to any understanding with such Investor will engage, directly
or indirectly, in any Transactions prior to the time the transactions
contemplated by this

 



--------------------------------------------------------------------------------



 



Agreement are publicly disclosed. “Short Sales” include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps, derivatives and similar
arrangements (including on a total return basis), and sales and other
transactions through non-U.S. broker-dealers or foreign regulated brokers.
     (i) Restricted Securities. The Investors understand that the Securities are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
     (j) Legends. It is understood that, except as provided in Section 4.1(b) of
this Agreement, certificates evidencing such Securities may bear the legend set
forth in Section 4.1(b)
     (k) No Legal, Tax or Investment Advice. Such Investor understands that
nothing in this Agreement or any other materials presented by or on behalf of
the Company to the Investor in connection with the purchase of the Securities
constitutes legal, tax or investment advice. Such Investor has consulted such
legal, tax and investment advisors as it, in its sole discretion, has deemed
necessary or appropriate in connection with its purchase of the Securities. Such
Investor understands that the Agent has acted solely as the agent of the Company
in this placement of the Securities, and that the Agent makes no representation
or warranty with regard to the merits of this transaction or as to the accuracy
of any information such Investor may have received in connection therewith. Such
Investor acknowledges that he has not relied on any information or advice
furnished by or on behalf of the Agent.
ARTICLE IV
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
     (a) The Investors covenant that the Securities will only be disposed of
pursuant to an effective registration statement under, and in compliance with
the requirements of, the Securities Act or pursuant to an available exemption
from the registration requirements of the Securities Act, and in compliance with
any applicable state securities laws. In connection with any transfer of
Securities other than pursuant to an effective registration statement or to the
Company, or pursuant to Rule 144(k), the Company may require the transferor to
provide to the Company an opinion of counsel selected by the transferor, the
form and substance of which opinion shall be reasonably satisfactory to the
Company, to the effect that such transfer does not require registration under
the Securities Act. Notwithstanding the foregoing, the Company hereby consents
to and agrees to register on the books of the Company and with its Transfer
Agent, without any such legal opinion, except to the extent that the Transfer
Agent requests such legal opinion, any transfer of Securities by an Investor to
an Affiliate of such Investor, provided that the transferee certifies to the
Company that it is an “accredited investor” as

 



--------------------------------------------------------------------------------



 



defined in Rule 501(a) under the Securities Act and provided that such Affiliate
does not request any removal of any existing legends on any certificate
evidencing the Securities.
     (b) The Investors agree to the imprinting, so long as is required by this
Section 4.1(b), of the following legend on any certificate evidencing any of the
Securities:
THESE SECURITIES HAVE NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), OR ANY APPLICABLE STATE SECURITIES LAWS AND, ACCORDINGLY, MAY
NOT BE OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A
TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT
AND IN COMPLIANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS.
Certificates evidencing Securities shall not be required to contain such legend
or any other legend (i) while a registration statement (including the
Registration Statement) covering the resale of the Securities is effective under
the Securities Act, (ii) following any sale of such Securities pursuant to
Rule 144 if the holder provides the Company with a legal opinion (and the
documents upon which the legal opinion is based) reasonable acceptance to the
Company to the effect that the Securities can be sold under Rule 144, (iii) if
the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the Securities are eligible for sale under Rule 144(k), or (iv) if
the holder provides the Company with a legal opinion (and the documents upon
which the legal opinion is based) reasonably acceptable to the Company to the
effect that the legend is not required under applicable requirements of the
Securities Act (including controlling judicial interpretations and
pronouncements issued by the Staff of the SEC). Subject to receipt of the
undertaking referred to above, the Company shall use its Best Efforts to cause
its counsel to issue the legal opinion included in the Transfer Agent
Instructions to the Transfer Agent on the Effective Date. Following the
Effective Date or at such earlier time as a legend is no longer required for
certain Securities, the Company will no later than three Trading Days following
the delivery by an Investor to the Company or the Transfer Agent of (i) a
legended certificate representing such Securities, and (ii) an opinion of
counsel to the extent required by Section 4.1(a), deliver or cause to be
delivered to such Investor a certificate representing such Securities that is
free from the legend referred to above. The Company may not make any notation on
its records or give instructions to the Transfer Agent that enlarge the
restrictions on transfer set forth in this Section.
     If within three (3) Trading Days after the Company’s receipt of a legended
certificate and the other documents as specified in clauses (i) and (ii) of the
paragraph immediately above, the Company shall fail to issue and deliver to such
Investor a certificate representing such Securities that is free from the legend
referred to above, and if on or after such third Trading Day the Investor
purchases (in an open market transaction) shares of Common Stock to deliver in

 



--------------------------------------------------------------------------------



 



satisfaction of a sale by the Investor of shares of Common Stock that the
Investor anticipated receiving from the Company without any restrictive legend
(the “Covering Shares”), then the Company shall, within three (3) Trading Days
after the Investor’s request, pay cash to the Investor in an amount equal to the
excess (if any) of the Investor’s total purchase price (including reasonable
brokerage commissions, if any) for the Covering Shares, over the product of
(A) the number of Covering Shares, times (B) the closing sale price on the date
of delivery of such certificate.
     (c) The Company will not object to and shall permit (except as prohibited
by law) an Investor to pledge or grant a security interest in some or all of the
Securities in connection with a bona fide margin agreement or other loan or
financing arrangement secured by the Securities, and if required under the terms
of such agreement, loan or arrangement, the Company will not object to and shall
permit (except as prohibited by law) such Investor to transfer pledged or
secured Securities to the pledges or secured parties. Except as required by law,
such a pledge or transfer would not be subject to approval of the Company, no
legal opinion of the pledgee, secured party or pledgor shall be required in
connection therewith, and no notice shall be required of such pledge. Each
Investor acknowledges that the Company shall not be responsible for any pledges
relating to, or the grant of any security interest in, any of the Securities or
for any agreement, understanding or arrangement between any Investor and its
pledgee or secured party. At the appropriate Investor’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Securities may reasonably request in connection with a pledge or
transfer of the Securities, including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
Selling Stockholders thereunder. Provided that the Company is in compliance with
the terms of this Section 4.1(c), the Company’s indemnification obligations
pursuant to Section 6.4 shall not extend to any Proceeding or Losses arising out
of or related to this Section 4.1(c).
     4.2 Furnishing of Information. During the time the Registration Statement
is required to be effective, the Company covenants to timely file (or obtain
extensions in respect thereof and file within the applicable grace period) all
reports required to be filed by the Company after the date hereof pursuant to
the Exchange Act.
     4.3 Integration. The Company shall not, and shall use its commercially
reasonably efforts to ensure that no Affiliate thereof shall, sell, offer for
sale or solicit offers to buy or otherwise negotiate in respect of any security
(as defined in Section 2 of the Securities Act) that would be integrated with
the offer or sale of the Securities in a manner that would require the
registration under the Securities Act of the sale of the Securities to the
Investors or that would be integrated with the offer or sale of the Securities
for purposes of the rules and regulations of any Trading Market.
     4.4 Reservation of Securities. The Company shall maintain a reserve from
its duly authorized shares of Common Stock for issuance pursuant to the
Transaction Documents in such amount as may be required to fulfill its
obligations to issue Shares under the Transaction Documents. In the event that
at any time the then authorized shares of Common Stock are insufficient for the
Company to satisfy its obligations to issue such Shares under the Transaction
Documents, the

 



--------------------------------------------------------------------------------



 



Company shall promptly take such actions as may be required to increase the
number of authorized shares.
     4.5 Securities Laws Disclosure; Publicity. The Company shall, on or before
8:30 a.m., New York time, on the first Trading Day following execution of this
Agreement, issue a press release disclosing all material terms of the
transactions contemplated hereby. On the Closing Date, the Company shall file a
Current Report on Form 8-K with the SEC (the “8-K Filing”) describing the terms
of the transactions contemplated by the Transaction Documents and including as
exhibits to such Current Report on Form 8-K the Transaction Documents (including
the names, and addresses of the Investors and the amount(s) of Securities
respectively purchased) and the form of Warrants, in the form required by the
Exchange Act. Thereafter, the Company shall timely file any filings and notices
required by the SEC or applicable law with respect to the transactions
contemplated hereby. Except as herein provided, the Company shall not publicly
disclose the name of any Investor, or include the name of any Investor in any
press release without the prior written consent of such Investor, unless
otherwise required by law. The Company shall not, and shall cause each of its
Subsidiaries and its and each of their respective officers, directors, employees
and agents not to, provide any Investor with any material nonpublic information
regarding the Company or any of its Subsidiaries from and after the issuance of
the above referenced press release without the express written consent of such
Investor.
     4.6 Use of Proceeds. The Company intends to use the net proceeds from the
sale of the Securities for working capital and general corporate purposes. The
Company also may use a portion of the net proceeds, currently intended for
general corporate purposes, to acquire or invest in technologies, products,
services or businesses that complement its business, although the Company has no
present commitments with respect to these types of transactions. Pending these
uses, the Company intends to invest the net proceeds from this offering in
short-term, interest-bearing, investment-grade securities, or as otherwise
pursuant to the Company’s customary investment policies.
     4.7 No Additional Issuances and Registrations. The Company agrees not to
sell, offer or agree to sell, any shares of Common Stock or securities
convertible into or exchangeable or exercisable for Common Stock, or file or
cause to be declared effective a registration statement under the Securities Act
relating to the offer and sale of any shares of Common Stock or securities
convertible into or exercisable or exchangeable for Common Stock, for a period
of 30 days after the Effective Date, except for (i) the registration of the
Registrable Securities, (ii) issuances of Common Stock upon the exercise of
options or warrants disclosed as outstanding in the SEC Reports, (iii) the
issuance of equity incentives to employees, (iv) issuances of shares of Common
Stock or any securities convertible into or exercisable for Common Stock in
connection with a strategic licensing arrangement, corporate partnering
transaction or similar collaboration; (v) agreements to issue shares of Common
Stock or any securities convertible into or exercisable for Common Stock, and
the issuance of shares of Common Stock, in connection with an acquisition, by
merger or consolidation with, or by purchase of all or a substantial portion of
the assets of, or by any other manner, of any business or corporation,
partnership, association or other business organization or division thereof;
(vi) any registration of securities on Form S-4 or S-8 or similar forms and
(vii) any post-effective amendments to registration statements effective as of
the Effective Date.

 



--------------------------------------------------------------------------------



 



ARTICLE V
CONDITIONS
     5.1 Conditions Precedent to the Obligations of the Investors. The
obligation of each Investor to acquire Securities at the Closing is subject to
the satisfaction or waiver by such Investor, at or before the Closing, of each
of the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct in all material
respects (other than those representations and warranties that are qualified by
“material” or Material Adverse Effect qualifiers, which shall be true and
correct in all respects) as of the date when made and as of the Closing as
though made on and as of such date;
          (b) Performance. The Company and each other Investor shall have
performed, satisfied and complied in all material respects with all covenants,
agreements and conditions required by the Transaction Documents to be performed,
satisfied or complied with by it at or prior to the Closing; and
          (c) Minimum and Maximum Proceeds. This Agreement shall cover a minimum
of $20 million of gross proceeds and a maximum of $40 million of gross proceeds
from the sale of the Securities.
     5.2 Conditions Precedent to the Obligations of the Company. The obligation
of the Company to sell the Securities at the Closing is subject to the
satisfaction or waiver by the Company, at or before the Closing, of each of the
following conditions:
          (a) Receipt of Payment. The Investors shall have delivered payment of
the purchase price to the Company for the Securities being issued hereunder.
          (b) Representations and Warranties. The representations and warranties
of the Investors contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date;
          (c) Performance. The Investors shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Investors at or prior to the Closing; and
          (d) Delivery of Registration Statement Questionnaire. The Company
shall have received from each Investor a fully completed Registration Statement
Questionnaire in the form attached hereto as Exhibit B-2 at the Closing for the
Company’s use in preparing the Registration Statement pursuant to Article VI
below.

 



--------------------------------------------------------------------------------



 



ARTICLE VI
REGISTRATION RIGHTS
     6.1 Registration Statement.
          (a) On or prior to the Filing Date, the Company shall prepare and file
with the SEC a Registration Statement covering the resale of all Registrable
Securities for an offering to be made on a continuous basis pursuant to
Rule 415. The Registration Statement shall be on Form S-3 (except if the Company
is not then eligible to register for resale the Registrable Securities on Form
S-3, in which case such registration shall be on another appropriate form in
accordance with the Securities Act and the Exchange Act) and shall contain
(except if otherwise directed by the Investors or requested by the SEC) the
“Plan of Distribution” in substantially the form attached hereto as Exhibit D.
          (b) The Company shall use its reasonable Best Efforts to cause the
Registration Statement to be declared effective by the SEC as promptly as
practical after the filing thereof, but in any event prior to the Required
Effectiveness Date, and shall use its reasonable Best Efforts to keep the
Registration Statement continuously effective under the Securities Act until the
earlier of (i) the date that all Common Shares and Warrant Shares covered by
such Registration Statement have been sold or can be sold publicly under Rule
144(k) or (ii) the seventh anniversary of the Closing Date (the “Effectiveness
Period”); provided that, upon notification by the SEC that a Registration
Statement will not be reviewed or is no longer subject to further review and
comments, the Company shall request acceleration of such Registration Statement
within five (5) Trading Days after receipt of such notice and request that it
becomes effective on 4:00 p.m. New York City time on the Effective Dave and file
a prospectus supplement for any Registration Statement, whether or not required
under Rule 424 (or otherwise), by 9:00 a.m. New York City time the day after the
Effective Date.
          (c) The Company shall notify the Investors in writing promptly (and in
any event within two (2) Trading Days) after receiving notification from the SEC
that the Registration Statement has been declared effective.
          (d) Should an Event (as defined below) occur, then upon the occurrence
of such Event, and on every monthly anniversary thereof until the applicable
Event is cured, as relief for the damages suffered therefrom by the Investors
(the parties hereto agreeing that the liquidated damages provided for in this
Section 6.1(d) constitute a reasonable estimate of the damages that may be
incurred by the Investors by reason of the Event and that such liquidated
damages represent the exclusive monetary remedy for the Investors for damages
suffered due to an Event), the Company shall pay to each Investor an amount in
cash, as liquidated damages and not as a penalty, equal to one percent (1.0%) of
(i) the number of Common Shares held by such Investor as of the date of such
Event, multiplied by (ii) the purchase price paid by such Investor for such
Common Shares then held. The payments to which an Investor shall be entitled
pursuant to this Section 6.1(d) are referred to herein as “Event Payments.” Any
Event Payments payable pursuant to the terms hereof shall apply on a pro rated
basis for any portion of a month prior to the cure of an Event. In the event the
Company fails to make Event Payments in a timely manner, such Event Payments
shall bear interest at the rate of one percent

 



--------------------------------------------------------------------------------



 



(1.0%) per month (prorated for partial months) until paid in full. All pro rated
calculations made pursuant to this paragraph shall be based upon the actual
number of days in such pro rated month. Notwithstanding the foregoing
provisions, in no event shall the Company be obligated to pay such liquidated
damages (a) to more than one Investor in respect of the same Securities for the
same period of time or (b) in an aggregate amount that exceeds 10% of the
purchase price paid by such Investor for its Securities pursuant to this
Agreement, as set forth opposite such Investor’s name on Exhibit A hereto under
the heading “Purchase Price.”
For such purposes, each of the following shall constitute an “Event”:
                    (i) the Registration Statement is not filed on or prior to
the Filing Date or is not declared effective on or prior to the Required
Effectiveness Date;
                    (ii) except (A) as provided for in Section 6.1(e), (B) if
the Company is involved in a “Rule 13e-3 transaction” as defined in Rule 13e-3
under the Exchange Act, or (C) in the event of a merger or consolidation of the
Company or a sale of more than fifty percent (50%) of the assets of the Company
in one or a series of related transactions, unless following such transaction or
series of transactions, the holders of the Company’s securities prior to the
first such transaction continue to hold at least fifty percent (50%) of the
voting rights and equity interests of the surviving entity or acquirer (clauses
(B) and (C), collectively, the “Excluded Events”), after the Effective Date, an
Investor is not permitted to sell Registrable Securities under the Registration
Statement (or a subsequent Registration Statement filed in replacement thereof)
for any reason (other than the fault of such Investor) for five (5) or more
Trading Days (whether or not consecutive);
                    (iii) except as a result of the Excluded Events, the Common
Stock is not listed or quoted, or is suspended from trading, on an Eligible
Market for a period of three (3) Trading Days (which need not be consecutive
Trading Days) during the Effectiveness Period; or
                    (iv) the exercise rights of the Investors pursuant to the
Warrants are suspended.
          (e) Notwithstanding anything in this Agreement to the contrary, after
sixty (60) consecutive Trading Days of continuous effectiveness of the initial
Registration Statement filed and declared effective pursuant to this Agreement,
the Company may, by written notice to the Investors, suspend sales under a
Registration Statement after the Effective Date thereof and/or require that the
Investors immediately cease the sale of shares of Common Stock pursuant thereto
and/or defer the filing of any subsequent Registration Statement if the Board of
Directors of the Company determines in good faith, by appropriate resolutions,
that the Company would, in the absence of such delay or suspension hereunder, be
required under state or federal securities laws to disclose any corporate
development, a potentially significant transaction or event involving the
Company, or any negotiations, discussions, or proposals directly relating
thereto, in either case the disclosure of which would reasonably be expected to
have a negative effect upon the Company or its stockholders; provided further,
that the Company may suspend the use of any Prospectus to the extent necessary
to file any post-effective amendment to the Registration Statement in order
(i) to amend the table of selling stockholders within the Registration Statement
to reflect transfers of the Securities by Investors

 



--------------------------------------------------------------------------------



 



to their Affiliates as permitted under Section 4.1(a) or (ii) to amend the
Registration Statement pursuant to the Company’s undertakings as set forth in
the Registration Statement and in Item 512 of Regulation S-K under the
Securities Act. Upon receipt of such notice, each Investor shall immediately
discontinue any sales of Registrable Securities pursuant to such registration
until such Investor is advised in writing by the Company that the current
Prospectus or amended Prospectus, as applicable, may be used. In no event,
however, shall this right be exercised to suspend sales beyond the period during
which (in the good faith determination of the Company’s Board of Directors) the
failure to require such suspension would be materially detrimental to the
Company. The Company’s rights under this Section 6(e) may be exercised for a
period of no more than twenty (20) Trading Days at a time and not more than
three (3) times in any twelve (12) month period, without such suspension being
considered as part of an Event Payment determination. Immediately after the end
of any suspension period under this Section 6(e), the Company shall take all
commercially reasonable actions (including filing any required supplemental
prospectus) to restore the effectiveness of the applicable Registration
Statement and the ability of the Investors to publicly resell their Registrable
Securities pursuant to such effective Registration Statement.
          (f) The Company shall not, from the date hereof until the Effective
Date of the Registration Statement, prepare and file with the SEC a registration
statement relating to an offering for cash for its own account under the
Securities Act of any of its equity securities, other than any registration
statement or post-effective amendment to a registration statement (or supplement
thereto) relating to the Company’s employee benefit plans registered on Form
S-8.
     6.2 Registration Procedures. In connection with the Company’s registration
obligations hereunder, the Company shall:
          (a) (i) Subject to Section 6.1(e), prepare and file with the SEC such
amendments, including post-effective amendments, to each Registration Statement
and the Prospectus used in connection therewith as may be necessary to keep the
Registration Statement continuously effective, as to the applicable Registrable
Securities for the Effectiveness Period and prepare and file with the SEC such
additional Registration Statements in order to register for resale under the
Securities Act all of the Registrable Securities during the Effectiveness
Period; (ii) cause the related Prospectus to be amended or supplemented by any
required Prospectus supplement, and as so supplemented or amended to be filed
pursuant to Rule 424; (iii) respond as promptly as reasonably practical, and in
any event within 12 Trading Days (except to the extent that the Company
reasonably requires additional time to respond to accounting comments), to any
comments received from the SEC with respect to the Registration Statement or any
amendment thereto; and (iv) comply in all material respects with the provisions
of the Securities Act and the Exchange Act applicable to the Company with
respect to the disposition of all Registrable Securities covered by the
Registration Statement during the applicable period in accordance with the
intended methods of disposition by the Investors thereof set forth in the
Registration Statement as so amended or in such Prospectus as so supplemented.

 



--------------------------------------------------------------------------------



 



          (b) Notify the Investors as promptly as reasonably practical, and (if
requested by the Investors) confirm such notice in writing no later than two
(2) Trading Days thereafter, of any of the following events: (i) any
Registration Statement or any post-effective amendment is declared effective;
(ii) the SEC issues any stop order suspending the effectiveness of any
Registration Statement or initiates any Proceedings for that purpose; (iii) the
Company receives notice of any suspension of the qualification or exemption from
qualification of any Registrable Securities for sale in any jurisdiction, or the
initiation or threat of any Proceeding for such purpose; or (iv) the financial
statements included in any Registration Statement become ineligible for
inclusion therein or any Registration Statement or Prospectus or other document
contains any untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (c) Use its reasonable Best Efforts to avoid the issuance of or, if
issued, obtain the withdrawal of (i) any order suspending the effectiveness of
any Registration Statement, or (ii) any suspension of the qualification (or
exemption from qualification) of any of the Registrable Securities for sale in
any jurisdiction, as soon as possible.
          (d) If requested by an Investor, provide such Investor, without
charge, at least one conformed copy of each Registration Statement and each
amendment thereto, including financial statements and schedules, and all
exhibits to the extent requested by such Person (including those previously
furnished or incorporated by reference) promptly after the filing of such
documents with the SEC.
          (e) Promptly deliver to each Investor, without charge, as many copies
of the Prospectus or Prospectuses (including each form of prospectus) and each
amendment or supplement thereto as such Persons may reasonably request. The
Company hereby consents to the use of such Prospectus and each amendment or
supplement thereto by each of the selling Investors in connection with the
offering and sale of the Registrable Securities covered by such Prospectus and
any amendment or supplement thereto to the extent permitted by federal and state
securities laws and regulations.
          (f) Prior to any public offering of Registrable Securities, use its
reasonable Best Efforts to register or qualify or cooperate with the selling
Investors in connection with the registration or qualification (or exemption
from such registration or qualification) of such Registrable Securities for
offer and sale under the securities or Blue Sky laws of such jurisdictions
within the United States as any Investor requests in writing, to keep each such
registration or qualification (or exemption therefrom) effective for so long as
required, but not to exceed the duration of the Effectiveness Period, and to do
any and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Registrable Securities covered by a
Registration Statement; provided, however, that the Company shall not be
obligated to file any general consent to service of process or to qualify as a
foreign corporation or as a dealer in securities in any jurisdiction in which it
is not so qualified or to subject itself to taxation in respect of doing
business in any jurisdiction in which it is not otherwise so subject.

 



--------------------------------------------------------------------------------



 



          (g) Cooperate with the Investors to facilitate the timely preparation
and delivery of certificates representing Registrable Securities to be delivered
to a transferee pursuant to a Registration Statement, which certificates shall
be free, to the extent permitted by this Agreement and under law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such Investors may reasonably
request.
          (h) Upon the occurrence of any event described in Section 6.2(c)(vii),
as promptly as reasonably possible, prepare a supplement or amendment, including
a post-effective amendment, to the Registration Statement or a supplement to the
related Prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the Registration Statement nor such Prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading.
          (i) Comply with all rules and regulations of the SEC applicable to the
Company in connection with the registration of the Securities.
          (j) It shall be a condition precedent to the obligations of the
Company to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of any particular Investor or to make any Event
Payments set forth in Section 6.1(c) to such Investor that such Investor furnish
to the Company the information specified in Exhibits B-1, B-2 and B-3 hereto and
such other information regarding itself, the Registrable Securities and other
shares of Common Stock held by it and the intended method of disposition of the
Registrable Securities held by it (if different from the Plan of Distribution
set forth on Exhibit D hereto) as shall be reasonably required to effect the
registration of such Registrable Securities and shall complete and execute such
documents in connection with such registration as the Company may reasonably
request.
          (k) The Company shall comply with all applicable rules and regulations
of the SEC under the Securities Act and the Exchange Act, including, without
limitation, Rule 172 under the Securities Act, file any final Prospectus,
including any supplement or amendment thereof, with the SEC pursuant to Rule 424
under the Securities Act, promptly inform the Holders in writing if, at any time
during the Effectiveness Period, the Company does not satisfy the conditions
specified in Rule 172 and, as a result thereof, the Holders are required to make
available a Prospectus in connection with any disposition of Registrable
Securities and take such other actions as may be reasonably necessary to
facilitate the registration of the Registrable Securities hereunder.
     6.3 Registration Expenses. The Company shall pay all fees and expenses
incident to the performance of or compliance with Article VI of this Agreement
by the Company, including without limitation (a) all registration and filing
fees and expenses, including without limitation those related to filings with
the SEC, any Trading Market and in connection with applicable state securities
or Blue Sky laws, (b) printing expenses (including without limitation expenses
of printing certificates for Registrable Securities), (c) messenger, telephone
and delivery expenses incurred by the

 



--------------------------------------------------------------------------------



 



Company, (d) fees and disbursements of counsel for the Company, (e) fees and
expenses of all other Persons retained by the Company in connection with the
consummation of the transactions contemplated by this Agreement, and (f) all
listing fees to be paid by the Company to the Trading Market.
     6.4 Indemnification
          (a) Indemnification by the Company. The Company shall, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Investor,
the officers, directors, partners, members, agents and employees of each of
them, each Person who controls any such Investor (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, partners, members, agents and employees of each such
controlling Person, to the fullest extent permitted by applicable law, from and
against any and all Losses, as incurred, arising out of or relating to any
untrue or alleged untrue statement of a material fact contained in the
Registration Statement, any Prospectus or any form of Company prospectus or in
any amendment or supplement thereto or in any Company preliminary prospectus, or
arising out of or relating to any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein
(in the case of any Prospectus or form of prospectus or supplement thereto, in
the light of the circumstances under which they were made) not misleading,
provided, however, that the Company shall not be liable in any such case to the
extent that such Loss arises out of, or is based upon, an untrue statement or
omission or alleged untrue statement or omission made in such Registration
Statement in reliance upon and in conformity with information furnished to the
Company by or on behalf of an Investor in writing expressly for use therein, or
to the extent that such information relates to such Investor or such Investor’s
proposed method of distribution of Registrable Securities and was reviewed and
approved by such Investor for use in the Registration Statement (it being
understood that the information provided by the Investor to the Company in
Exhibits B-1, B-2 and B-3 and the Plan of Distribution set forth on Exhibit D,
as the same may be modified by such Investor and other information provided by
the Investor to the Company in or pursuant to the Transaction Documents
constitutes information reviewed and expressly approved by such Investor in
writing expressly for use in the Registration Statement), such Prospectus or
such form of Prospectus or in any amendment or supplement thereto; provided
further, however, that the Company shall not be liable to any Investor of
Registrable Securities (or any partner, member, officer, director or controlling
person of such Investor) to the extent that any such Loss is caused by an untrue
statement or omission or alleged untrue statement or omission made in any
preliminary prospectus if (i) (A) such untrue statement or omission is corrected
in an amendment or supplement to the prospectus and (B) having previously been
furnished by or on behalf of the Company with copies of the prospectus as so
amended or supplemented or, if Rule 172 is then in effect, notified by the
Company that such amended or supplemented prospectus has been filed with the
SEC, such Investor thereafter fails to deliver such prospectus as so amended or
supplemented, with or prior to, or, if Rule 172 is then in effect, such Investor
fails to confirm that the prospectus as so amended or supplemented was deemed to
be delivered prior to, the delivery of written confirmation of the sale of a
Registrable Security to the person asserting the claim from which such Loss
resulted or (ii) such Investor sold Registrable Securities in violation of such
Investor’s covenant contained in Section 6.5.

 



--------------------------------------------------------------------------------



 



          (b) Indemnification by Investors. Each Investor shall, severally and
not jointly, indemnify and hold harmless the Company, its directors, officers,
agents and employees, each Person who controls the Company (within the meaning
of Section 15 of the Securities Act and Section 20 of the Exchange Act), and the
directors, officers, agents or employees of such controlling Persons, to the
fullest extent permitted by applicable law, from and against all Losses (as
determined by a court of competent jurisdiction in a final judgment not subject
to appeal or review) arising out of any material breach of this Agreement by
such Investor or any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement, any Prospectus, or any form of
prospectus, or in any amendment or supplement thereto, or arising out of or
relating to any omission or alleged omission of a material fact required to be
stated therein or necessary to make the statements therein (in the case of any
Prospectus or form of prospectus or supplement thereto, in the light of the
circumstances under which they were made) not misleading, in each case, on the
effective date thereof, but only to the extent that such untrue statement or
omission is contained in any information so furnished by such Investor in
writing to the Company specifically for inclusion in such Registration Statement
or such Prospectus or to the extent that (i) such untrue statements or omissions
are based solely upon information regarding such Investor furnished to the
Company by such Investor in writing expressly for use therein, or to the extent
that such information relates to such Investor or such Investor’s proposed
method of distribution of Registrable Securities and was reviewed and approved
by such Investor for use in the Registration Statement (it being understood that
the information provided by the Investor to the Company in Exhibits B-1, B-2 and
B-3 and the Plan of Distribution set forth on Exhibit D, as the same may be
modified by such Investor and other information provided by the Investor to the
Company in or pursuant to the Transaction Documents constitutes information
reviewed and expressly approved by such Investor in writing expressly for use in
the Registration Statement), such Prospectus or such form of Prospectus or in
any amendment or supplement thereto. In no event shall the liability of any
selling Investor hereunder be greater in amount than the dollar amount of the
net proceeds received by such Investor upon the sale of the Registrable
Securities giving rise to such indemnification obligation.
          (c) Conduct of Indemnification Proceedings. If any Proceeding shall be
brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall assume the defense thereof, including the employment of
counsel reasonably satisfactory to the Indemnified Party and the payment of all
fees and expenses incurred in connection with defense thereof; provided, that
the failure of any Indemnified Party to give such notice shall not relieve the
Indemnifying Party of its obligations or liabilities pursuant to this Agreement,
except (and only) to the extent that such failure shall have adversely
prejudiced the Indemnifying Party.
     An Indemnified Party shall have the right to employ separate counsel in any
such Proceeding and to participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of such Indemnified Party or
Parties unless: (i) the Indemnifying Party has agreed in writing to pay such
fees and expenses; (ii) the Indemnifying Party shall have failed promptly to
assume the defense of such Proceeding; or (iii) the named parties to any such
Proceeding (including

 



--------------------------------------------------------------------------------



 



any impleaded parties) include both such Indemnified Party and the Indemnifying
Party, and such Indemnified Party shall have been advised by counsel that a
conflict of interest is likely to exist if the same counsel were to represent
such Indemnified Party and the Indemnifying Party (in which case, if such
Indemnified Party notifies the Indemnifying Party in writing that it elects to
employ separate counsel at the expense of the Indemnifying Party, the
Indemnifying Party shall not have the right to assume the defense thereof and
the reasonable fees and expenses of separate counsel shall be at the expense of
the Indemnifying Party). It being understood, however, that the Indemnifying
Party shall not, in connection with any one such Proceeding (including separate
Proceedings that have been or will be consolidated before a single judge) be
liable for the fees and expenses of more than one separate firm of attorneys at
any time for all Indemnified Parties, which firm shall be appointed by a
majority of the Indemnified Parties. The Indemnifying Party shall not be liable
for any settlement of any such Proceeding effected without its written consent,
which consent shall not be unreasonably withheld or delayed. No Indemnifying
Party shall, without the prior written consent of the Indemnified Party, effect
any settlement of any pending Proceeding in respect of which any Indemnified
Party is a party, unless such settlement includes an unconditional release of
such Indemnified Party from all liability on claims that are the subject matter
of such Proceeding.
     All reasonable fees and expenses of the Indemnified Party (including
reasonable fees and expenses to the extent incurred in connection with
investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, within twenty (20) Trading Days of written notice thereof to the
Indemnifying Party (regardless of whether it is ultimately determined that an
Indemnified Party is not entitled to indemnification hereunder; provided, that
the Indemnifying Party may require such Indemnified Party to undertake to
reimburse all such fees and expenses to the extent it is finally judicially
determined that such Indemnified Party is not entitled to indemnification
hereunder).
          (d) Contribution. If a claim for indemnification under Section 6.4(a)
or (b) is unavailable to an Indemnified Party (by reason of public policy or
otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission. The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6.4(c), any reasonable attorneys’ or
other reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 



--------------------------------------------------------------------------------



 



     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 6.4(d) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 6.4(d), no Investor shall be
required to contribute, in the aggregate, any amount in excess of the amount by
which the net proceeds actually received by such Investor from the sale of the
Registrable Securities subject to the Proceeding exceeds the amount of any
damages that such Investor has otherwise been required to pay by reason of such
untrue or alleged untrue statement or omission or alleged omission. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.
     6.5 Dispositions. Each Investor agrees that it will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with sales of Registrable Securities pursuant to the Registration
Statement and shall sell its Registrable Securities in accordance with the Plan
of Distribution set forth in the Prospectus. Each Investor further agrees that,
upon receipt of a notice from the Company of the occurrence of any event of the
kind described in Sections 6.2(c)(ii), (iii) or (iv), such Investor will
discontinue disposition of such Registrable Securities under the Registration
Statement until such Investor is advised in writing by the Company that the use
of the Prospectus, or amended Prospectus, as applicable, may be used. The
Company may provide appropriate stop orders to enforce the provisions of this
paragraph.
     6.6 No Piggyback on Registrations. Except as required pursuant to
agreements listed on Schedule 3.1(p), neither the Company nor any of its
security holders (other than the Investors in such capacity pursuant hereto) may
include securities of the Company in the Registration Statement other than the
Registrable Securities.
     6.7 Piggy-Back Registrations. If at any time during the Effectiveness
Period there is not an effective Registration Statement covering all of the
Registrable Securities and the Company shall determine to prepare and file with
the SEC a registration statement relating to an offering for its own account or
the account of others under the Securities Act of any of its equity securities,
other than on Form S-4 or Form S-8 (each as promulgated under the Securities
Act) or their then equivalents relating to equity securities to be issued solely
in connection with any acquisition of any entity or business or equity
securities issuable in connection with stock option or other employee benefit
plans, then the Company shall send to each Investor not then eligible to sell
all of their Shares under Rule 144 in a three (3) month period, written notice
of such determination and if, within ten (10) days after receipt of such notice,
any such Investor shall so request in writing, the Company shall include in such
registration statement all or any part of such Registrable Securities such
Investor requests to be registered. Notwithstanding the foregoing, in the event
that, in connection with any underwritten public offering, the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
Common Stock which may be included in the Registration Statement because, in
such underwriter(s)’ judgment, marketing or other factors dictate such
limitation is necessary to facilitate public distribution, then the Company
shall be obligated to include in such Registration Statement only such limited
portion of the Registrable Securities with respect to which such Investor has
requested inclusion hereunder as the underwriter shall permit. If an offering in
connection with which an Investor is entitled to registration under this
Section 6.7 is an underwritten offering, then each Investor

 



--------------------------------------------------------------------------------



 



whose Registrable Securities are included in such Registration Statement shall,
unless otherwise agreed by the Company, offer and sell such Registrable
Securities in an underwritten offering using the same underwriter or
underwriters and, subject to the provisions of this Agreement, on the same terms
and conditions as other shares of Common Stock included in such underwritten
offering and shall enter into an underwriting agreement in a form and substance
reasonably satisfactory to the Company and the underwriter or underwriters. Upon
the effectiveness the registration statement for which piggy-back registration
has been provided in this Section 6.7, any Event Payments payable to an Investor
whose Securities are included in such registration statement shall terminate.
ARTICLE VII
MISCELLANEOUS
     7.1 Termination. This Agreement may be terminated by the Company or any
Investor, by written notice to the other parties, if the Closing has not been
consummated by the third Business Day following the date of this Agreement;
provided that no such termination will affect the right of any party to sue for
any breach by the other party (or parties).
     7.2 Fees and Expenses. Except as expressly set forth in the Transaction
Documents to the contrary, each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement. The Company shall pay all Transfer
Agent fees, stamp taxes and other taxes and duties levied in connection with the
sale and issuance of their applicable Securities. The Company shall pay the
placement fee and reasonable expenses of the Agent in connection with the sale
and issuance of the Securities.
     7.3 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules. At or
after the Closing, and without further consideration, the Company will execute
and deliver to the Investors such further documents as may be reasonably
requested in order to give practical effect to the intention of the parties
under the Transaction Documents.
     7.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile or email at the
facsimile number or email address specified in this Section prior to 6:30 p.m.
(New York City time) on a Trading Day, (b) the next Trading Day after the date
of transmission, if such notice or communication is delivered via facsimile or
email at the facsimile number or email address specified in this Section on a
day that is not a Trading Day or later than 6:30 p.m. (New York City time) on
any Trading Day, (c) the Trading Day following the date of deposit with a
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses, facsimile
numbers and email addresses for such notices and communications are those set
forth on the signature pages hereof, or such other address or facsimile number
as may be designated in writing hereafter, in the same manner, by any such
Person.

 



--------------------------------------------------------------------------------



 



     7.5 Amendments; Waivers. No provision of this Agreement may be waived or
amended except in a written instrument signed, in the case of an amendment, by
the Company and the holders of at least 80% of the Registrable Securities held
on the date of such amendment or, in the case of a waiver, by the party against
whom enforcement of any such waiver is sought. No waiver of any default with
respect to any provision, condition or requirement of this Agreement shall be
deemed to be a continuing waiver in the future or a waiver of any subsequent
default or a waiver of any other provision, condition or requirement hereof, nor
shall any delay or omission of either party to exercise any right hereunder in
any manner impair the exercise of any such right. Notwithstanding the foregoing,
a waiver or consent to depart from the provisions hereof with respect to a
matter that relates exclusively to the rights of Investors under Article VI may
be given by Investors holding at least a majority of the Registrable Securities
to which such waiver or consent relates, and any such amendment shall be binding
upon the Company and all holders of Registrable Securities.
     7.6 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.
     7.7 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investors. Any Investor may assign its
rights under this Agreement to any Person to whom such Investor assigns or
transfers any Securities, provided (i) such transferor agrees in writing with
the transferee or assignee to assign such rights, and a copy of such agreement
is furnished to the Company after such assignment, (ii) the Company is furnished
with written notice of (x) the name and address of such transferee or assignee
and (y) the Registrable Securities with respect to which such registration
rights are being transferred or assigned, (iii) following such transfer or
assignment, the further disposition of such securities by the transferee or
assignee is restricted under the Securities Act and applicable state securities
laws, (iv) such transferee agrees in writing to be bound, with respect to the
transferred Securities, by the provisions hereof that apply to the “Investors,”
and (v) such transfer shall have been made in accordance with the applicable
requirements of this Agreement and with all laws applicable thereto.
     7.8 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except that each Indemnified Party is an intended third
party beneficiary of Section 6.4 and (in each case) may enforce the provisions
of such Sections directly against the parties with obligations thereunder.
     7.9 Governing Law; Venue; Waiver of Jury Trial. THE CORPORATE LAWS OF THE
STATE OF DELAWARE SHALL GOVERN ALL ISSUES CONCERNING THE RELATIVE RIGHTS OF THE
COMPANY AND ITS STOCKHOLDERS. ALL QUESTIONS CONCERNING THE CONSTRUCTION,
VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. THE COMPANY
AND INVESTORS HEREBY IRREVOCABLY SUBMIT TO THE NON-EXCLUSIVE JURISDICTION OF THE
STATE AND

 



--------------------------------------------------------------------------------



 



FEDERAL COURTS SITTING IN THE CITY OF NEW YORK, BOROUGH OF MANHATTAN FOR THE
ADJUDICATION OF ANY DISPUTE BROUGHT BY THE COMPANY OR ANY INVESTOR HEREUNDER, IN
CONNECTION HEREWITH OR WITH ANY TRANSACTION CONTEMPLATED HEREBY OR DISCUSSED
HEREIN (INCLUDING WITH RESPECT TO THE ENFORCEMENT OF ANY OF THE TRANSACTION
DOCUMENTS), AND HEREBY IRREVOCABLY WAIVE, AND AGREE NOT TO ASSERT IN ANY SUIT,
ACTION OR PROCEEDING BROUGHT BY THE COMPANY OR ANY INVESTOR, ANY CLAIM THAT IT
IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH COURT, OR THAT SUCH
SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY HEREBY IRREVOCABLY WAIVES
PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS BEING SERVED IN ANY SUCH
SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF VIA REGISTERED OR CERTIFIED
MAIL OR OVERNIGHT DELIVERY (WITH EVIDENCE OF DELIVERY) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW. THE COMPANY AND INVESTORS
HEREBY WAIVE ALL RIGHTS TO A TRIAL BY JURY.
     7.10 Survival. The representations and warranties contained herein shall
survive the Closing.
     7.11 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or email attachment, such signature shall create a valid
and binding obligation of the party executing (or on whose behalf such signature
is executed) with the same force and effect as if such facsimile or
email-attached signature page were an original thereof.
     7.12 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     7.13 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and the execution by the holder
thereof of a customary lost certificate affidavit of that fact and an agreement
to indemnify and hold harmless the Company for any losses in connection
therewith. The applicants for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs associated with
the issuance of such replacement Securities.

 



--------------------------------------------------------------------------------



 



     7.14 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, each of the
Investors and the Company will be entitled to seek specific performance under
the Transaction Documents. The parties agree that monetary damages may not be
adequate compensation for any loss incurred by reason of any breach of
obligations described in the foregoing sentence and hereby agrees to waive in
any action for specific performance of any such obligation (other than in
connection with any action for temporary restraining order) the defense that a
remedy at law would be adequate.
     7.15 Adjustments in Share Numbers and Prices. In the event of any stock
split, subdivision, dividend or distribution payable in shares of Common Stock
(or other securities or rights convertible into, or entitling the holder thereof
to receive directly or indirectly shares of Common Stock), combination or other
similar recapitalization or event occurring after the date hereof and prior to
the Closing, each reference in any Transaction Document to a number of shares or
a price per share shall be amended to appropriately account for such event.
     7.16 Independent Nature of Investors’ Obligations and Rights. The
obligations of each Investor under any Transaction Document are several and not
joint with the obligations of any other Investor, and no Investor shall be
responsible in any way for the performance of the obligations of any other
Investor under any Transaction Document. The decision of each Investor to
purchase Securities pursuant to this Agreement has been made by such Investor
independently of any other Investor and independently of any information,
materials, statements or opinions as to the business, affairs, operations,
assets, properties, liabilities, results of operations, condition (financial or
otherwise) or prospects of the Company which may have been made or given by any
other Investor or by any agent or employee of any other Investor, and no
Investor or any of its agents or employees shall have any liability to any other
Investor (or any other person) relating to or arising from any such information,
materials, statements or opinions. Nothing contained herein or in any
Transaction Document, and no action taken by any Investor pursuant thereto,
shall be deemed to constitute the Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investors are in any way acting in concert or as a group with respect to such
obligations or the transactions contemplated by the Transaction Document. Each
Investor acknowledges that no other Investor has acted as agent for such
Investor in connection with making its investment hereunder and that no other
Investor will be acting as agent of such Investor in connection with monitoring
its investment hereunder. Each Investor shall be entitled to independently
protect and enforce its rights, including without limitation the rights arising
out of this Agreement or out of the other Transaction Documents, and it shall
not be necessary for any other Investor to be joined as an additional party in
any proceeding for such purpose.
[SIGNATURE PAGES TO FOLLOW]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

              IOMAI CORPORATION
 
       
 
  By:   /s/ Stanley C. Erck
 
            Name: Stanley C. Erck     Title: Chief Executive Officer
 
            Address for Notice:
 
       
 
      Iomai Corporation
 
      20 Firstfield Road, Suite 250
 
      Gaithersburg, Maryland 20878
 
            Facsimile No.: (301) 556-4501     Telephone No.: (301) 556-4500    
Attn: Russell P. Wilson
 
            With a copy to:
 
       
 
      Paul Kinsella, Esq.
 
      Ropes & Gray LLP
 
      One International Place
 
      Boston, Massachusetts 02110
 
            Facsimile: (617) 951-7050
    Telephone: (617) 951-7000

COMPANY SIGNATURE PAGE

 



--------------------------------------------------------------------------------



 



Exhibit A
Schedule of Investors

                                                              Five-Year    
Four-Month                             Warrant     Warrant         Investor  
Units     Common Shares     Shares     Shares     Purchase Price  
New Enterprise Associates 10

    1,572,958       1,572,958       550,535       550,535     $ 7,970,964.59  
Limited Partnership
1119 St. Paul Street
Baltimore, MD 21202
Attn: Louis Citron
                                       
 
                                       
RA Capital Biotech Fund, LP

    988,554       988,554       345,994       345,994     $ 5,009,497.49  
111 Huntington Ave., Suite 610
Boston, MA 02199
Attn: Peter Kolchinsky
                                       
 
                                       
RA Capital Biotech Fund II, LP

    15,462       15,462       5,412       5,412     $ 78,353.69  
111 Huntington Ave., Suite 610
Boston, MA 02199
Attn: Peter Kolchinsky
                                       
 
                                       
Visium Balanced Fund, LP

    105,047       105,047       36,766       36,766     $ 532,325.67  
950 Third Avenue, 29th Floor
New York, NY 10022
Attn: Mark Gottlieb
                                       
 
                                       
Visium Balanced Offshore Fund, Ltd.
950 Third Avenue, 29th Floor
New York, NY 10022
Attn: Mark Gottlieb
    167,120       167,120       58,492       58,492     $ 846,880.60  
 
                                       
Visium Long Bias Fund, LP
950 Third Avenue, 29th Floor
New York, NY 10022
Attn: Mark Gottlieb
    47,315       47,315       16,560       16,560     $ 239,768.76  
 
                                       
Visium Long Bias Offshore Fund, Ltd.
950 Third Avenue, 29th Floor
New York, NY 10022
Attn: Mark Gottlieb
    151,580       151,580       53,053       53,053     $ 768,131.65  
 
                                       
Atlas Master Fund, Ltd.
c/o Balyasny Asset Management
135 E. 57th Street, 27th Floor
New York, NY 10022
Attn: Kirk Johansen
    28,938       28,938       10,129       10,129     $ 146,643.32  
 
                                       

 



--------------------------------------------------------------------------------



 



                                                              Five-Year    
Four-Month                             Warrant     Warrant         Investor  
Units     Common Shares     Shares     Shares     Purchase Price  
Lagunitas Partners LP
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    200,000       200,000       70,000       70,000     $ 1,013,500.00  
 
                                       
Gruber & McBaine International
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    70,000       70,000       24,500       24,500     $ 354,725.00  
 
                                       
TTEES Hamilton College
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    25,000       25,000       8,750       8,750     $ 126,687.50  
 
                                       
The Wallace Foundation
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    25,000       25,000       8,750       8,750     $ 126,687.50  
 
                                       
Jon D. & Linda W. Gruber Trust
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    30,000       30,000       10,500       10,500     $ 152,025.00  
 
                                       
Lindsay Gruber Dunham
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    5,000       5,000       1,750       1,750     $ 25,337.50  
 
                                       
Jon D. Gruber TTEE FBO
Jonathan Wyatt Gruber Trust
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    5,000       5,000       1,750       1,750     $ 25,337.50  

 



--------------------------------------------------------------------------------



 



                                                              Five-Year    
Four-Month                             Warrant     Warrant         Investor  
Units     Common Shares     Shares     Shares     Purchase Price  
J. Patterson McBaine
c/o Gruber & McBaine Capital Management
50 Osgood Place — PH
San Francisco, CA 94133
Attn: Christine Arroyo
    40,000       40,000       14,000       14,000     $ 202,700.00  
 
                                       
SF Capital Partners Ltd.
c/o Stark Offshore Management LLC
3600 South Lake Drive
St. Francis, WI 53235
Attn: Brian H. Davidson
    401,606       401,606       140,562       140,562     $ 2,035,138.38  
 
                                       
Fort Mason Master, LP
4 Embarcadero Center, Suite 2050
San Francisco, CA 94111
Attn: Marshall Jensen
    471,436       471,436       165,003       165,003     $ 2,389,001.98  
 
                                       
Fort Mason Partners, LP
4 Embarcadero Center, Suite 2050
San Francisco, CA 94111
Attn: Marshall Jensen
    30,572       30,572       10,700       10,700     $ 154,923.61  
 
                                       
Highbridge International LLC
c/o Highbridge Capital Management, LLC
9 West 57th St., 27th Floor
New York, NY 10019
Attn: Ari J. Storch/Adam J. Chill
    400,000       400,000       140,000       140,000     $ 2,027,000.00  
 
                                       
Capital Ventures International
c/o Heights Capital Management
101 California Street, Suite 3250
San Francisco, CA 94111
Attn: Martin Kobinger
    416,867       416,867       145,903       145,903     $ 2,112,473.41  
 
                                       
UBS O’Connor LLC FBO O’Connor PIPES
Corporate Strategies Master Limited
c/o UBS O’Connor LLC
One N. Wacker Drive, 32nd Floor
Chicago, IL 60606
Attn: Brian Herward
    301,204       301,204       105,421       105,421     $ 1,526,351.17  
 
                                       
Cranshire Capital, L.P.
3100 Dundee Rd., Suite 703
Northbrook, IL 60062
Attn: M. Kopin
    200,803       200,803       70,281       70,281     $ 1,017,569.19  

 



--------------------------------------------------------------------------------



 



                                                              Five-Year    
Four-Month                             Warrant     Warrant         Investor  
Units     Common Shares     Shares     Shares     Purchase Price  
MPM Bioequities Master Fund LP
The John Hancock Tower
200 Clarendon Street, 54th Floor
Boston, MA 02116
Attn: Elsa Gelin
    197,803       197,803       69,231       69,231     $ 1,002,366.70  
 
                                       
MPM Bioequities Investors Fund, LLC
The John Hancock Tower
200 Clarendon Street, 54th Floor
Boston, MA 02116
Attn: Elsa Gelin
    3,000       3,000       1,050       1,050     $ 15,202.50  
 
                                       
Red Abbey Venture Partners, LP
2330 West Joppa Road, Suite 330
Lutherville, MD 21093
Attn: Matt Zuqa
    150,602       150,602       52,711       52,711     $ 763,175.71  
 
                                       
Credit Suisse Securities (USA) LLC
11 Madison Avenue
New York, NY 10010
Attn: Eric Hough
    100,401       100,401       35,140       35,140     $ 508,781.98  
 
                                       
Otago Partners, LLC
787 7th Avenue, 48th Floor
New York, NY 10019
Attn: Michael Chill
    50,200       50,200       17,570       17,570     $ 254,388.50  
 
                                       
Hudson Bay Fund, LP
120 Broadway, 40th Floor
New York, NY 10271
Attn: Yoav Roth
    22,590       22,590       7,906       7,906     $ 114,474.82  
 
                                       
Hudson Bay Overseas Fund, Ltd
120 Broadway, 40th Floor
New York, NY 10271
Attn: Yoav Roth
    27,610       27,610       9,664       9,664     $ 139,913.68  
 
                                       
Mallette Capital Biotech Fund, LP
800 Third Avenue, 9th Floor
New York, NY 10022
Attn: Quin Mallette
    40,160       40,160       14,056       14,056     $ 203,510.80  
 
                                       
TOTAL
    6,291,828       6,291,828       2,202,139       2,202,139     $
31,883,838.20  

 



--------------------------------------------------------------------------------



 



Exhibit B
[INSTRUCTION SHEET FOR INVESTOR]

 



--------------------------------------------------------------------------------



 



Exhibit B-1
[STOCK CERTIFICATE QUESTIONNAIRE]

 



--------------------------------------------------------------------------------



 



Exhibit B-2
[REGISTRATION STATEMENT QUESTIONNAIRE]

 



--------------------------------------------------------------------------------



 



Exhibit B-3
[CERTIFICATE FOR CORPORATE, PARTNERSHIP, LIMITED LIABILITY COMPANY,
TRUST, FOUNDATION AND JOINT INVESTORS]

 



--------------------------------------------------------------------------------



 



Exhibit C
[OPINION OF COMPANY CORPORATE COUNSEL]

 



--------------------------------------------------------------------------------



 



Exhibit D
PLAN OF DISTRIBUTION
The selling stockholders may, from time to time, sell any or all of their shares
of common stock on any stock exchange, market or trading facility on which the
shares are traded or in private transactions. These sales may be at fixed or
negotiated prices. The selling stockholders may use any one or more of the
following methods when selling shares:

•   ordinary brokerage transactions and transactions in which the broker-dealer
solicits purchasers;   •   block trades in which the broker-dealer will attempt
to sell the shares as agent but may position and resell a portion of the block
as principal to facilitate the transaction;   •   purchases by a broker-dealer
as principal and resale by the broker-dealer for its account;   •   an exchange
distribution in accordance with the rules of the applicable exchange;   •  
privately negotiated transactions;   •   short sales;   •   through the writing
or settlement of options or other hedging transactions, whether through an
options exchange or otherwise;   •   broker-dealers may agree with the selling
stockholders to sell a specified number of such shares at a stipulated price per
share;   •   a combination of any such methods of sale; and   •   any other
method permitted pursuant to applicable law.

     The selling stockholders may also sell shares under Rule 144 under the
Securities Act, if available, rather than under this prospectus.
     Broker-dealers engaged by the selling stockholders may arrange for other
brokers-dealers to participate in sales. Broker-dealers may receive commissions
or discounts from the selling stockholders (or, if any broker-dealer acts as
agent for the purchaser of shares, from the purchaser) in amounts to be
negotiated. The selling stockholders do not expect these commissions and
discounts to exceed what is customary in the types of transactions involved. Any
profits on the resale of shares of common stock by a broker-dealer acting as
principal might be deemed to be underwriting discounts or commissions under the
Securities Act. Discounts, concessions, commissions and similar selling
expenses, if any, attributable to the sale of shares will be borne by a selling
stockholder. The selling stockholders may agree to indemnify any agent, dealer
or broker-dealer that

 



--------------------------------------------------------------------------------



 



participates in transactions involving sales of the shares if liabilities are
imposed on that person under the Securities Act.
     The selling stockholders may from time to time pledge or grant a security
interest in some or all of the shares of common stock owned by them and, if they
default in the performance of their secured obligations, the pledgees or secured
parties may offer and sell the shares of common stock from time to time under
this prospectus after we have filed a supplement to this prospectus under
Rule 424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.
     The selling stockholders also may transfer the shares of common stock in
other circumstances, in which case the transferees, pledgees or other successors
in interest will be the selling beneficial owners for purposes of this
prospectus and may sell the shares of common stock from time to time under this
prospectus after we have filed a supplement to this prospectus under Rule
424(b)(3) or other applicable provision of the Securities Act of 1933
supplementing or amending the list of selling stockholders to include the
pledgee, transferee or other successors in interest as selling stockholders
under this prospectus.
     The selling stockholders and any broker-dealers or agents that are involved
in selling the shares of common stock may be deemed to be “underwriters” within
the meaning of the Securities Act in connection with such sales. In such event,
any commissions received by such broker-dealers or agents and any profit on the
resale of the shares of common stock purchased by them may be deemed to be
underwriting commissions or discounts under the Securities Act.
     We are required to pay all fees and expenses incident to the registration
of the shares of common stock. We have agreed to indemnify the selling
stockholders against certain losses, claims, damages and liabilities, including
liabilities under the Securities Act.
     The selling stockholders have advised us that they have not entered into
any agreements, understandings or arrangements with any underwriters or
broker-dealers regarding the sale of their shares of common stock, nor is there
an underwriter or coordinating broker acting in connection with a proposed sale
of shares of common stock by any selling stockholder. If we are notified by any
selling stockholder that any material arrangement has been entered into with a
broker-dealer for the sale of shares of common stock, if required, we will file
a supplement to this prospectus. If the selling stockholders use this prospectus
for any sale of the shares of common stock, they will be subject to the
prospectus delivery requirements of the Securities Act.
     The anti-manipulation rules of Regulation M under the Securities Exchange
Act of 1934 may apply to sales of our common stock and activities of the selling
stockholders.

 



--------------------------------------------------------------------------------



 



Exhibit E
[COMPANY TRANSFER AGENT INSTRUCTIONS]

 



--------------------------------------------------------------------------------



 



Exhibit G-1
[FORM OF FIVE-YEAR WARRANT]

 



--------------------------------------------------------------------------------



 



Exhibit G-2
[FORM OF FOUR-MONTH WARRANT]

 